DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first-to-invent provisions.  
Election/Restrictions
1.	A restriction requirement was mailed on 22 June 2022.  Applicant's election without traverse of SEQ ID NO:3 in the reply filed on 7 July 2022 is acknowledged.  The requirement is deemed proper and is therefore made FINAL.  Claims 1-25 as filed amended on 29 June 2020 are examined herein.
Priority
2.	According to the application data sheet filed with this application, this application claims priority through continuations and divisional applications to US PCT application 2009/032485 with a filing date of 29 January 2009 and US Provisional application  61/025,697, filed 1 February 2008.
The immediate parent is application serial no. 15/691,458 now U.S. Patent No. 10,815,490.
Claim Objections
3.	Claims 14-15, 17-18 and 25 are objected to because of the following informalities.
Claim 14 is objected to because it recites the plural "plants" in the first line of part (c) rather than reading on a single plant.  It is preferable to direct claims at singular inventions.
Claim 14 is also objected to because in part (c) it merely requires selecting a plant containing any transformed plant cell since it used the indefinite article “a” to reference the plant cell.
Claim 15 is objected to because it recites the plural "plants" rather than reading on a single plant in line 3.  It is preferable to direct claims at singular inventions.  
Claim 15 is also objected to because it although it relates to the claimed invention which appears to a nucleic acid molecule with promoter activity it encompasses much larger genera.  Since the limitation “a gene” is not related to the vector construct it encompasses the genus where the nucleic acid molecule related to SEQ ID NO:3 inserting into the genome so as to control an endogenous gene.  Which is fine, but then the heterologous second nucleic acid molecule in the vector seems extraneous.  It also encompasses using the expression construct to express a transcription factor that is active in the plant cell.
Similarly, claim 17 is objected to because it begins without an article and thus appears to read on plural transgenic seed.
Claim 18 is objected to because it the limitation "(ii)" in line 2 doesn't appear to have a meaning.  Claim 18 is also objected to because it lacks a transformation step where the vector of claim is transformed into a plant cell prior to the plant cell’s regeneration.
Claim 25 is objected to because it does not explicitly require stable transformation of the vector of claim 2 and thus could easily produce a transgenic plant without the vector of claim 2 present.
Appropriate correction is requested.

Improper Markush Group
4.	Claims  1-25 are rejected on the basis that they contain an improper Markush grouping of alternatives.  See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984).  
A Markush grouping is proper if the alternatives defined by the Markush group (i.e., alternatives from which a selection is to be made in the context of a combination or process, or alternative chemical compounds as a whole) share a "single structural similarity" and a common use.  A Markush grouping meets these requirements in two situations.  First, a Markush grouping is proper if the alternatives are all members of the same recognized physical or chemical class or the same art-recognized class, and are disclosed in the specification or known in the art to be functionally equivalent and have a common use.  Second, where a Markush grouping describes alternative chemical compounds, whether by words or chemical formulas, and the alternatives do not belong to a recognized class as set forth above, the members of the Markush grouping may be considered to share a "single structural similarity" and common use where the alternatives share both a substantial structural feature and a common use that flows from the substantial structural feature.  See MPEP § 2117.
The Markush groupings in claims 1-2 and 13 are improper because the alternatives defined by the Markush grouping do not share both a single structural similarity and a common use for the following reasons.
In the Summary of the Invention section, Applicant describes that the invention is drawn to promoters, especially from Arabidopsis, that can be used to drive expression in plants.  Spec., para. 0009, et seq.
Beginning on page 60 and SEQ ID NO:1, Applicant describes a large number of promoters isolated from, e.g. Arabidopsis.  SEQ ID NO:3 is on pages 61-62.  When SEQ ID NO:3 was searched against the Office databases, none of the other sequences in the instant application were over 73% identical to SEQ ID NO:2.  
Applicant fails to provide teachings are that such a diverse group of sequences will function equivalently when used as transgenic promoters.  The art also suggests that the other promoter sequences recited in the claims will the not.  (See, for example, the discussion in the rejection under 35 USC 112(a) infra which is incorporated by reference herein.  Therefore the species of the Markush group lack both a substantial structural feature and a common use that flows from the substantial structural feature
To overcome this rejection, Applicant may set forth each alternative (or grouping of patentably indistinct alternatives) within an improper Markush grouping in a series of independent or dependent claims and/or present convincing arguments that the group members recited in the alternative within a single claim in fact share a single structural similarity as well as a common use.
Claims depending on the claims reciting an improper Markush group are included in this rejection.
Amending the claims to recite only the elected species would obviate the rejection.

35 USC § 112(b) based Claim Rejections
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

5.	Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 20 is rejected because it recites the limitation "said regulatory region" in line 2.  There is insufficient antecedent basis for this limitation in the claim since there is no reference to a “regulatory region” in either claim 18 or claim 1.

35 USC § 112(a) based Claim Rejections
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

6.	Claims 1, 3-21 and 24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 is drawn to a vector comprising SEQ ID NO:3, or a variant at least 90% sequence identical, or a functional fragment thereof, where the variant/fragment of SEQ ID NO:3 has promoter activity. Claim 1 also requires an operably linked undefined second nucleic acid molecule to be expressed that is heterologous to the first.
Dependent claim 2 requires SEQ ID NO:3 and is not rejected under the written description requirement.  
Dependent claim 3 requires that the second nucleic acid molecule encodes a polypeptide; claim 4 requires the second nucleic acid molecule be in the sense orientation; and claim 5 requires the second nucleic acid molecule be transcribed into, e.g. a mRNA.
Dependent claim 6 requires the second nucleic acid molecule be in the antisense orientation and claim 7 requires that the antisense molecule be transcribed.  
Dependent claim 8 requires that the second nucleic acid molecule encodes an RNAi molecule against an endogenous gene.
Dependent claim 9 requires that the polypeptide be of agronomic interest. 
Dependent claim 10 reads on a plant or plant cell comprising the vector; and claim 11 requires stable transformation.  Dependent claim 12 reads on a transgenic seed of the plant of claim 10.
Dependent claim 14 reads on a method of using the vector of claim 1 to express the second nucleic acid molecule in a plant obtained by transforming a plant cell and then regenerating a plant.  The final step of claim 14 requires selecting a plant comprising a transformed plant cell.  This aspect of claim 14 is objected to in the Claim Objections section because of this, but in any case it expands the genus encompassed by claim 14 since the plant is only selected for ANY transformed plant cell.
Dependent claim 16 is drawn to a plant prepared the method of claim 14 but does not require any phenotype of or genotype.  Since claim 14 uses the open language “comprising” it includes unrecited subsequent steps and thus reads on a huge genus of perhaps all plants or at least all transgenic plants.  Dependent claim 17 reads on a seed, again without requiring the presence of the vector.
Dependent claim 15 is drawn to transformed plant with the vector construct of claim 1 but encompasses a very large genera of possibilities.  Although the claimed invention appears to relate to a nucleic acid molecule with promoter activity that is related to SEQ ID NO:3, it encompasses much larger genera.  Since the limitation “a gene” is not necessarily related to the vector construct of claim 1 it encompasses the genus where the nucleic acid molecule related to SEQ ID NO:3 inserting into the genome so as to control or otherwise alter the expression of an endogenous gene.  Is the vector construct of claim 1 being claimed, inter alia, as an enhancer?  The claimed genera also encompasses using the vector construct to express a transcription factor that is active in the plant cell.  
Independent claim 13 is a method claim which uses the promoter related to SEQ ID NO:3 – as claimed in claim 1 – to express an operably linked second molecule.  
Dependent claim 18 is drawn to producing a transgenic plant using the vector construct of claim 1.  Dependent claim 19 requires that the second nucleic acid encodes a polypeptide.  Dependent claim 20 requires the second nucleic acid molecule be in the antisense orientation.  Dependent claim 21 requires that the second nucleic acid molecule encodes an RNAi molecule.
Dependent claim 22 has claim 2 as its immediate base claim and is drawn to a plant or cell.  Dependent claim 23 is similar to claim 22 but requires stable transformation.  
Dependent claim 24 depends from claim 22 and is drawn to a transgenic seed but does not explicitly require the construct.  
Dependent claim 25 uses the vector of claim 2 in a method of creating a transgenic plant.
Since claim 2 is not rejected under the written description requirement, claims 22-23 and 25 are also not rejected under the written description requirement because they require the construct of claim 2.  In contrast, claims 24 merely starts with the construct.
The claimed variants of SEQ ID NO:3 share as little as 90% sequence identity with SEQ ID NO:3 and the claimed genera also include polynucleotide fragments of SEQ ID NO:3.  
SEQ ID NO:3 is 1251 bp long. If the first approximately 90% base pairs were held constant, and the remaining 125 (10%) were varied, that would result in 1254 different variants.  However, that is only a small fraction of the number claimed, because different regions could be held constant. Furthermore, fragments of SEQ ID NO:3 are also claimed.
To claim a genus under the written description requirement, Applicant is required to describe a representative number of species to reflect the variation within the genus or structures sufficient to define the genus.  The factors to be considered include disclosure of complete or partial structure, physical and/or chemical properties, functional characteristics, structure/function correlation, methods of making the claimed product, or any combination thereof. 
In contrast to the broad genera claimed, Applicant provides limited description.  According to the specification, Applicant identified SEQ ID NO:3.  Spec., pp. 61-62.  It was screened in the construct pt0998.  Id.  Applicant described it as a promoter from Arabidopsis with a non-constitutive expression pattern using GFP.  In particular, in T1 plants, Applicant describes high GFP expression in roots, tapetum cells of developing anthers and siliques.
Applicant describes that the promoter will be useful to “[m]odulate nutrients, water uptake from soil and transportation within plants<’ as well as providing “drought or UV protection.”  Id.  In contrast to several of the other promoters described in the specification, there is no evidence that any fragments of sequence variants were tested.  
The promoter art teaches that changes to the primary structure of a promoter such as SEQ ID NO:3, changes that would still fall within the scope of, e.g. claim 1, might have significant effects on the ability of a nucleic acid molecule with a variant nucleotide sequence to function as a promoter within the instant invention / claims (see, e.g., Donald & Cashmore (1990) EMBO J 9:1717-26, abstract; Kim et al. (1994) Plant Mal Biol 24:105-17, abstract; and Dolferus et al. (1994) Plant Physiol 105:1075-87 , abstract).
Additionally, Cho & Cosgrove, in a publication that featured deletion analysis of Arabidopsis promoters,  teaches that deletions past -145 bp in the AtEXP18 promoter, and past -134 in the AtEXP7 promoter, Eliminated, or at least severely reduced promoter activity.  Cho & Cosgrove (2002) Plant Cell 14:3237-53, 146 (Fig. 8).  Therefore the art teaches that reducing a promoter in size below a certain point will significantly reduce or eliminate activity.
With regard to fragments of SEQ ID NO:3, although an ordinary artisan understands that a TATA box has some degree of promoter activity, the function of the TATA box was established well before the filing date of the instant application.  See, for example, the discussion of Potenza et al., supra.  The novelty of the instant invention depends on sequences upstream of the TATA box, and Cho & Cosgrove teaches that a minimum length is required.
An ordinary artisan would not envision all claimed sequences as routinely active in the instant invention.  Applicant fails to describe a representative number of species in comparison to the size of the genus claimed both in terms of sequence variants and fragments.
In the event that a sufficient number of species are not described, however, the Federal Circuit provides a second prong to satisfy the written description requirement.  The court held that the written description requirement may be satisfied by either a representative number of species within a genus or by structural features that are necessary and/or sufficient for activity for members of the claimed genus.  Regents of the Univ. of Cal. v. Eli Lilly and Co., 119 F. 3d 1559, 1569, 43 USPQ2d 1398, 1406 (Fed. Cir. 1997).  The court held that “[a] description of a genus of cDNAs may be achieved by means of a recitation of a representative number of cDNAs, defined by nucleotide sequence, falling within the scope of the genus or of a recitation of structural features common to members of the genus, which features constitute a substantial portion of the genus.”  Id., 119 F.3d at 1569, 43 USPQ2d at 1406.  Although the promoter report on pages 61-61 recites structural elements, these elements are tested with regard to activity in the instant invention.
n, neither the specification nor the art describes the conserved structures that are necessary and/or sufficient for the promoter activity of SEQ ID NO:3.  The promoter art in general describes a promoter as a linear assembly of structures related to binding transcription factors, with the bulk of the binding sites upstream of the TATA box which directs RNA Polymerase II binding.  The combination of these structures generally determines the activity and the specificity of the promoter.  See, e.g. Potenza et al. (2004) In Vitro Cell Dev Biol Plant 40:1-22, p.2 and Fincher et al., WO 01 /44457 A2, published 21 June 2001, pp. 12-13.
In the sequence listing, Applicant describes the location of the TATA box.  Spec., Seq. Listing.
The TATA box is known to be present in all or most promoters.  Therefore, Applicant fails to describe or correlate any individual structural feature(s) of the claimed sequences as necessary and/or sufficient for activity in the instant invention.  Nor does the art describe the necessary and sufficient structural features required for a promoter.  For example, in an introduction to a 2007 publication of an in silica analysis of a plant promoter, Saha et al. teaches that computational analysis of promoters is only a starting point for physical analysis, and experimental verification is still required.  Saha et al. (2007) In Silica Biol 7(1 ):7-19, p. 8.  Applicant only describes SEQ ID NO:3 itself.
To summarize, the claims read on sequence variants and fragments of SEQ ID NO:3 claimed as having promoter activity.  In contrast to the size of the genus claimed, Applicant only describes only SEQ ID NO:3 as active. Applicant thus fails to describe a representative number of species when compared to the size of the genus claimed.
Applicant also fails to describe and/or correlate any structural elements in one of the recited sequences that are necessary and/or sufficient for activity.
Given the lack of written description in the specification plus the lack of knowledge in the prior art as it relates to SEQ ID NO:3, one of skill in the art would not believe that Applicant was in possession of the broad genus claimed at the time of  filing the instant application.
Dependent claims are included in this rejection because none provide further limitations obviating this rejection and/or supply limitations that significantly reduce the claimed genera.

35 USC § 102 Based Claim Rejections
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a 

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

7.	Claims 1, 3-5, 9-10, 13, 18-19 and 24 are rejected under 35 U.S.C. 102(b) as being anticipated by Cho & Cosgrove (2002) Plant Cell 14:3237-53.
A TATA box is known to display activity associated with promoter function(e.g. Spec., paras. 0012 & 0070).  NO:15 includes a TATA box.  Claim 1 reads on any fragment of SEQ ID NO:3, including a TATA box.  Cho & Cosgrove, for example, also teaches a TATA box in Arabidopsis promoters.  Cho & Cosgrove, p. 3249 (Fig. 11).  These workers operably linked the promoters to a gene encoding GFP.  Id., 3248 (Fig. 11).  Therefore Cho & Cosgrove anticipates claims 1, 3-5, 10 and 13.
Although claim 9 requires a polypeptide of agronomic interest, there are no effective limits to that that polypeptide might be.  The embodiment of GFP falls within this scope and therefore claim 9 is anticipated.  
Cho & Cosgrove teaches transformed plants (p. 3250, bottom) and thus anticipates claims 18-19.
Claim 24 does not directly require the vector and depends from claim 22 which can only read on a transgenic plant cell.  Therefore claim 24 reads on any transgenic seed and thus is anticipated.  

35 USC § 103-Based Claim Rejections
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
§ 103. Conditions for patentability; non-obvious subject matter
A patent for a claimed invention may not be obtained, . . . . if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	Claims 6-7, 11-12, 14-17 and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Cho & Cosgrove (2002) Plant Cell 14:3237-53 in view of Budworth et al., WO 01/98840 A2, published 27 December 2001.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:a.	Determining the scope and contents of the prior art.?b.	Ascertaining the differences between the prior art and the claims at issue.c.	Resolving the level of ordinary skill in the pertinent art.d.	Considering objective evidence present in the application indicating obviousness or nonobviousness.
As seen above, claims 1, 3-5, 9-10, 13 and 18-19 are anticipated by Cho & Cosgrove and thus are also obvious.  Cho & Cosgrove does not teach various limitations in the dependent claims.  Many of these would have been obvious to an ordinary artisan at the time of the instant invention.  Additionally many of the limitations not taught by Cho & Cosgrove are explicitly taught by Budworth et al.  
Budworth et al. teaches the value of isolating promoters from Arabidopsis tor use in biotechnology.  Budworth et al., p. 3.  SEQ ID NO:3 has a TATA box.
Budworth et al.  teaches regenerating a transgenic plant (p. 13).  Budworth et al. also teaches stable transformation.  P. 30.  Thus claims 11 and 14-16 are obvious.  Seeds are obvious in view of the plant (e.g. Budworth et al. p. 37) and thus claims 12 and 17 are obvious.
Budworth et al. teaches antisense transcripts.  P. 36  Thus claims 6, 7 and 20 are obvious.
As seen above , it would have been prima facie obvious to one of ordinary skill in the art  as of the effective filing date of the claimed invention supplement the teachings of Cho & Cosgrove with the teachings of Budworth et al. at the time of Applicants'  invention to, one of ordinary skill in the art would have had a reasonable expectation of success.

8.	Claims 8 and 21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Cho & Cosgrove (2002) Plant Cell 14:3237-53 in view of Budworth et al., WO 01/98840 A2, published 27 December 2001, in further view of Suhandono & Pancoro (2007) Rep. Granted Res., Asahi Glass Foundation 75:1-7.
As seen above, claims 1, 6 and 18 are obvious in view of Cho & Cosgrove and Budworth et al.  Neither reference teaches RNAis.  
Gordon and Waterhouse teaches that RNA interference is a very promising technique for use in transgenic crops to, e.g., control insects. One of skill in the art would be motivated to use the promoter taught by Cho & Cosgrove and Budworth et al.  Suhandono & Pancoro with a nucleotide sequence designed to function as a RNAi agent. One of skill in the art would have been motivate to combine the teachings and would have had a reasonable expectation of success.  Thus claims 8 and 21 are obvious.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 

Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens.  An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

9.	Claims 1, 3-21 and 24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 8,877,916 B2 (the ‘916 Patent). Although the claims at issue are not identical, they are not patentably distinct from each other because of the reasons as follows.
As discussed above, a promoter’s TATA box falls within the scope of the instant pending claims.  The ‘916 Patent’s claimed promoter has a TATA box.  The recited embodiments of the pending claims are obvious uses of a transgenic promoter in plants.  Individual limitations are discussed supra in the rejections under 35 USC 102 and 103.

10.	Claims 1,  3-21 and 24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of U.S. Patent No. 10,815,490 B2 (the ‘490 Patent). Although the claims at issue are not identical, they are not patentably distinct from each other because of the reasons as follows.
As discussed above, a promoter’s TATA box falls within the scope of the instant pending claims.  The ‘490 Patent’s claimed promoter has a TATA box.  The recited embodiments of the pending claims are obvious uses of a transgenic promoter in plants.  Individual limitations are discussed supra in the rejections under 35 USC 102 and 103.


Examiner’s Note
10.	Citations to Applicant’s specification are abbreviated herein “Spec.”

Conclusion
11.	No claim is allowed.

Allowable Subject Matter
xxx.	SEQ ID NO:3 was not identified as a promoter in the prior art.  The only rejection of claim 2, for example, is for having an improper Markush group.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUSSELL T BOGGS whose telephone number is (571)272-2805. The examiner can normally be reached Monday - Friday, 0800 to 1830 Mtn.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amjad Abraham can be reached on 571-270-0708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RUSSELL T BOGGS/            Examiner, Art Unit 1663